            Case 1:20-cv-12176-GAO Document 26 Filed 03/05/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

NATHAN MCCOY, Individually and on
Behalf of All Others Similarly Situated,

                       Plaintiff,
                                                   Case No.: 1:20-cv-12176-GAO
       v.
MINERVA NEUROSCIENCES, INC. and                    CLASS ACTION
REMY LUTHRINGER,

                    Defendants.

YUTING AO, Individually and on Behalf of
All Others Similarly Situated,

                       Plaintiff,
                                                   Case No.: 1:21-cv-10051-GAO
       v.
                                                   CLASS ACTION
MINERVA NEUROSCIENCES, INC. and
REMY LUTHRINGER,

                    Defendants.


                     ORDER GRANTING MOTION OF ROBERT
              AND HEATHER WHITMORE FOR CONSOLIDATION OF THE
                ACTIONS, APPOINTMENT AS CO-LEAD PLAINTIFFS,
                   AND APPROVAL OF SELECTION OF COUNSEL

       Having considered the papers filed in support of the Motion of class member movants

Robert and Heather Whitmore (“Movants”) for Consolidation of the Actions, Appointment as Co-

Lead Plaintiffs, and Approval of Selection of Counsel pursuant to the Private Securities Litigation

Reform Act of 1995 (the “PSLRA”), 15 U.S.C. § 78u-4(a)(3)(B), and for good cause shown, the

Court hereby enters the following Order:

                        CONSOLIDATION OF RELATED ACTIONS

       1.       The above-captioned securities fraud class actions (the “Actions”) pending in this

Judicial District are hereby consolidated for all purposes pursuant to Rule 42(a) of the Federal
            Case 1:20-cv-12176-GAO Document 26 Filed 03/05/21 Page 2 of 4




Rules of Civil Procedure. Any actions that have been filed, or may be filed, which are related, and

which may be considered herewith, are consolidated with the McCoy case under Case No. 1:20-

cv-12176-GAO (the “Consolidated Action”).

       2.       A Master File is hereby established for the consolidated proceedings in the

Consolidated Action. The docket number for the Master File shall be Master File No. 1:20-cv-

12176-GAO. The original of this Order shall be filed by the Clerk in the Master File. The Clerk

shall mail a copy of this Order to counsel of record in each of the above-captioned actions.

       3.       Every pleading filed in the Consolidated Action shall bear the following caption:

 IN RE MINERVA NEUROSCIENCES,                    Master File No. 1:20-cv-12176-GAO
 INC. SECURITIES LITIGATION


               APPOINTMENT AS CO-LEAD PLAINTIFFS AND LEAD COUNSEL

       4.       Movants have moved this Court to be appointed as Co-Lead Plaintiffs in the

Consolidated Action and to approve the counsel they have retained to be Lead Counsel.

       5.       Having considered the provisions of the PSLRA, codified at Section 21D of the

Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3)(B), the Court hereby determines that

Movants are the most adequate lead plaintiffs and satisfy the requirements of the PSLRA. The

Court hereby appoints Movants as Co-Lead Plaintiffs to represent the interests of the Class.

       6.       Pursuant to Section 15 U.S.C. § 78u-4(a)(3)(B)(v), Movants have selected and

retained the law firm of Levi & Korsinsky, LLP to serve as Lead Counsel. The Court approves

Movants’ selection of Lead Counsel for the Consolidated Action.

       7.       Lead Counsel shall have the following responsibilities and duties, to be carried out

either personally or through counsel whom Lead Counsel shall designate:

   a. to coordinate the briefing and argument of any and all motions;

   b. to coordinate the conduct of any and all discovery proceedings;

                                                 2
            Case 1:20-cv-12176-GAO Document 26 Filed 03/05/21 Page 3 of 4




   c. to coordinate the examination of any and all witnesses in depositions;

   d. to coordinate the selection of counsel to act as spokesperson(s) at all pretrial conferences;

   e. to call meetings of the plaintiffs’ counsel as they deem necessary and appropriate from time

       to time;

   f. to coordinate all settlement negotiations with counsel for Defendants;

   g. to coordinate and direct pretrial discovery proceedings, preparation for trial, and trial of

       this matter and delegate work responsibilities to selected counsel as may be required;

   h. to coordinate the preparation and filings of all pleadings; and

   i. to supervise all other matters concerning the prosecution or resolution of the claims

       asserted in the Action.

       8.       No motion, discovery request, or other pretrial proceedings shall be initiated or filed

by any plaintiffs without the approval of Lead Counsel, so as to prevent duplicative pleadings or

discovery by plaintiffs. No settlement negotiations shall be conducted without the approval of

Lead Counsel.

       9.       Service upon any plaintiff of all pleadings, motions, or other papers in the

Consolidated Action, except those specifically addressed to a plaintiff other than the Co-Lead

Plaintiffs, shall be completed upon service of Lead Counsel.

       10.      Lead Counsel shall be the contact between plaintiffs and plaintiffs’ counsel and

Defendants’ counsel, as well as the spokespersons for all plaintiffs’ counsel, and shall direct and

coordinate the activities of plaintiffs’ counsel. Lead Counsel shall be the contact between the Court

and plaintiffs and their counsel.

                        NEWLY FILED OR TRANSFERRED ACTIONS

       11.        When a case that arises out of the subject matter of this Consolidated Action is



                                                  3
           Case 1:20-cv-12176-GAO Document 26 Filed 03/05/21 Page 4 of 4




hereinafter filed in this Court or transferred to this Court from another court, the clerk of this Court

shall:

         a. file a copy of this Order in the separate file for such action;

         b. mail a copy of this Order to the attorneys for the plaintiff(s) in the newly filed or

               transferred case and to any new defendant(s) in the newly filed or transferred case; and

         c. make the appropriate entry in the docket for this Action.

         12.      Each new case arising out of the subject matter of this Action that is filed in this

Court or transferred to this Court shall be consolidated with the Action and this Order shall apply

thereto, unless a party objecting to this Order or any provision of this Order shall, within ten days

after the date upon which a copy of this Order is served on counsel for such party, file an

application for relief from this Order or any provision herein and this Court deems it appropriate

to grant such application.

         13.      During the pendency of this litigation, or until further order of this Court, the parties

shall take reasonable steps to preserve all documents within their possession, custody, or control,

including computer-generated and stored information and materials such as computerized data and

electronic mail, containing information that is relevant to or may lead to the discovery of

information relevant to the subject matter of the pending litigation.

         IT IS SO ORDERED.



           March 5,
Dated: _________________, 2021               /s/ George A. O'Toole, Jr.
                                          __________________________________________
                                          THE HONORABLE GEORGE A. O’TOOLE JR.
                                          UNITED STATES SENIOR DISTRICT JUDGE




                                                     4
